Citation Nr: 0315906	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  03-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left leg 
intermittent numbness with nerve entrapment.

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right shoulder with 
tendonitis (major).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 2000.




The current appeal arose from a December 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to service 
connection for left leg intermittent numbness with nerve 
entrapment, and an evaluation in excess of 10 percent for 
degenerative joint disease of the right shoulder with 
tendonitis.

The case has been forwarded to the Board of Veterans' Appeals 
for Appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording an appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).

A review of the record discloses that the veteran cancelled a 
hearing before a Veterans Law Judge at the Board in 
Washington, D.C., previously scheduled for October 23, 2003.  
Instead, in a June 2003 statement of record, the veteran 
requested that he be scheduled for a video conference hearing 
before a Veterans Law Judge in San Antonio, Texas.

The Board observes that previously published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(38 C.F.R. §§ 19.9, 19.31, 20.903 and 20.1304 (2002)).

The request for a Board video conference hearing at the RO is 
such a matter.  See Chairman's Memorandum No. 01-02-01 (Jan. 
29, 2001) noting one such action is where an appellant has 
requested a field hearing, either a Travel Board hearing or a 
local Decision Review Officer hearing.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Accordingly, this case is remanded for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The representative of the Texas 
Veterans Commission should be given an 
opportunity to review the claims folder, 
and a reasonable time in which to submit 
a presentation on the appellant's behalf.

3.  After a reasonable period of time has 
been afforded the representative to 
review the claims file and submit a 
presentation, the appellant should be 
scheduled to appear at a video conference 
hearing before a Veterans Law Judge as 
soon as it may be feasible.  

Notice should be sent to the appellant 
and his representative, a copy of which 
should be associated with the claims 
file.

4.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
he is notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

